Case 3:19-cv-01028-FLW-LHG Document 2 Filed 01/24/19 Page 1 of 2 PageID: 77



WINSTON & STRAWN LLP
200 Park Ave.
New York, NY 10166
(212) 294-6700
James S. Richter


Attorneys for Plaintiffs,
Taro Pharmaceutical Industries Ltd.,
Taro Pharmaceuticals North America, Inc., and
Taro Pharmaceuticals U.S.A., Inc.

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

–––––––––––––––––––––––––––––––––––––––x
                                       :
TARO PHARMACEUTICAL INDUSTRIES :                    Honorable
LTD., TARO PHARMACEUTICALS NORTH :
AMERICA, INC. and TARO                 :            Civil Action No.
PHARMACEUTICALS U.S.A., INC.,          :
                                       :
            Plaintiffs,                :
                                       :            PLAINTIFFS TARO
       v.                              :            PHARMACEUTICAL INDUSTRIES,
                                       :            LTD., TARO PHARMACEUTICALS
                                       :            NORTH AMERICA, INC. AND TARO
                                       :            PHARMACEUTICALS U.S.A., INC.’S
NOVITIUM PHARMA, LLC
                                       :            FED. R. CIV. P. 7.1 CORPORATE
            Defendant.                 :            DISCLOSURE STATEMENT
                                       :
                                       :
–––––––––––––––––––––––––––––––––––––––x



       Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, the undersigned counsel

for Plaintiffs Taro Pharmaceutical Industries, Ltd., Taro Pharmaceuticals North America, Inc., and

Taro Pharmaceuticals U.S.A., Inc., (collectively “Plaintiffs”) certify that Plaintiffs are non-

governmental corporate parties. Taro Pharmaceutical Industries, Ltd. is the parent company of

Taro Pharmaceuticals North America, Inc., and Taro Pharmaceuticals U.S.A., Inc.               Sun

Pharmaceutical Industries Ltd., a publicly traded company in India, owns more than 10% of Taro

Pharmaceuticals Industries Ltd.’s stock.
Case 3:19-cv-01028-FLW-LHG Document 2 Filed 01/24/19 Page 2 of 2 PageID: 78




                                  WINSTON & STRAWN LLP
                                  Attorneys for Plaintiffs,
                                  Taro Pharmaceutical Industries Ltd, Taro
                                  Pharmaceuticals North America, Inc., and Taro
                                  Pharmaceuticals U.S.A., Inc.


                                  By:    s/ James S. Richter
                                         James S. Richter
                                         jrichter@winston.com
Dated: January 24, 2019


OF COUNSEL

Charles B. Klein
Jovial Wong
WINSTON & STRAWN
1700 K Street, NW
Washington, DC 20006
(202) 282-5000
cklein@winston.com
jwong@winston.com

Karalena M. Guerrieri
WINSTON & STRAWN LLP
35 W. Wacker Drive
Chicago, Illinois 60611
(312) 558-5600
kguerrieri@winston.com
